         Case 4:19-cv-04975-PJH Document 29 Filed 08/28/19 Page 1 of 3



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   CHEROKEE DM MELTON
     Supervising Deputy Attorney General
 4   JENNIFER C. BONILLA
     LISA CISNEROS
 5   JULIA HARUMI MASS
     ANITA GARCIA VELASCO
 6   BRENDA AYON VERDUZCO
     ANNA RICH, State Bar No. 230195
 7   Deputy Attorneys General
        1515 Clay Street, 20th Floor
 8      P.O. Box 70550
        Oakland, CA 94612-0550
 9      Telephone: 510-879-0296
        Fax: 510-622-2270
10      E-mail: Anna.Rich@doj.ca.gov
     Attorneys for Plaintiff State of California
11

12
                               IN THE UNITED STATES DISTRICT COURT
13
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15

16

17    STATE OF CALIFORNIA, DISTRICT OF                     Case No. 4:19-cv-04975-PJH
      COLUMBIA, STATE OF MAINE,
18    COMMONWEALTH OF
      PENNSYLVANIA and STATE OF
19    OREGON,                                              NOTICE OF MOTION FOR
                                                           PRELIMINARY INJUNCTION
20                                           Plaintiffs,

21                   v.
                                                           Date:            October 2, 2019
22                                                         Time:            9:00 a.m.
      U.S. DEPARTMENT OF HOMELAND                          Dept:            Courtroom 3, 3rd Floor
23    SECURITY; KEVIN MCALEENAN, in his                    Judge:           Hon. Phyllis J. Hamilton
      official capacity as Acting Secretary of             Trial Date:      Not set
24    Homeland Security; U.S. CITIZENSHIP                  Action Filed:    August 16, 2019
      AND IMMIGRATION SERVICES; and
25    KENNETH T. CUCCINELLI, in his official
      capacity as Acting Director of U.S. Citizenship
26    and Immigration Services,

27                                         Defendants.

28

                                                   Notice of Motion for Preliminary Injunction (4:19-cv-04975-PJH)
        Case 4:19-cv-04975-PJH Document 29 Filed 08/28/19 Page 2 of 3



 1   TO THE DEFENDANTS AND THEIR COUNSELS OF RECORD:

 2         PLEASE TAKE NOTICE that on October 2, 2019, at 9:00 a.m., in Courtroom 3 of the

 3   above-entitled court, at 1301 Clay Street, Oakland, California, Plaintiffs the State of California,

 4   the District of Columbia, the State of Maine, the Commonwealth of Pennsylvania, and the State

 5   of Oregon will move under Local Rule 7-2 for a preliminary injunction enjoining implementation

 6   of the Rule, “Inadmissibility on Public Charge Grounds,” 84 Fed. Reg. 41,292 (Aug. 14, 2019)

 7   (to be codified at 8 C.F.R. Parts 103, 212-14, 245, 248) (Public Charge Rule).

 8         Because the Public Charge Rule violates the Administrative Procedure Act (APA) and will

 9   cause irreparable harm, and because the equities and public interest weigh in Plaintiffs’ favor,

10   Plaintiffs seek a preliminary injunction enjoining enforcement and implementation of the Rule by

11   Defendants the U.S. Department of Homeland Security (DHS), U.S. Citizenship and Immigration

12   Services (USCIS), Acting Secretary of DHS Kevin McAleenan, and Acting Director of USCIS

13   Kenneth Cuccinelli (collectively, Defendants), or an order postponing the effective date of the

14   Rule pending judicial review, pursuant to 5 U.S.C. § 705.

15         This motion is based on this notice, the previously noticed and filed Motion and

16   Memorandum of Points and Authorities (ECF Dkt. No. 17), the Declarations of Patrick Allen,

17   David H. Aizuss, Cathy Buhrig, Melisa Byrd, Mari Cantwell, Wilma Chan, Colleen Chawla, Lisa

18   Cisneros, Carmela Coyle, Charity Dean, Pia Escudero, Susan Fanelli, Alexis Carmen Fernández,

19   Barbara Ferrer, Colt Gill, Gary Gray, Jennifer Hernandez, Jodi Hicks, Antonia Jiménez, Sasha R.

20   Kergan, Kevin Kish, Mila Kofman, Laurel Lucia, Doug McKeever, Lori Medina, Sarah Neville-

21   Morgan, Fairborz Pakseresht, Lindsey Palmer, Anthony Pelotte, Ninez Ponce, Michelle Probert,

22   M. Marcela Ruiz, Margaret Salazar, John Stobo, Debbi Thomson, Jennifer Van Hook, Tom Wong

23   (ECF Dkt. 18, 20), this Court’s file, and any matters properly before the Court.

24

25

26
27

28


                                           Notice of Motion for Preliminary Injunction (4:19-cv-04975-PJH)
       Case 4:19-cv-04975-PJH Document 29 Filed 08/28/19 Page 3 of 3



 1

 2

 3     Dated: August 28, 2019                  Respectfully Submitted,
 4
                                               XAVIER BECERRA
 5                                             Attorney General of California
                                               MICHAEL L. NEWMAN
 6                                             Senior Assistant Attorney General
                                               CHEROKEE DM MELTON
 7                                             Supervising Deputy Attorney General
                                               JENNIFER C. BONILLA
 8                                             LISA CISNEROS
                                               WILLIAM DOWNER
 9                                             REBEKAH FRETZ
                                               KATHERINE LEHE
10                                             MARISSA MALOUFF
                                               JULIA HARUMI MASS
11                                             ANITA GARCIA VELASCO
                                               BRENDA AYON VERDUZCO
12                                             ERANDI ZAMORA
13                                             /s/Anna Rich_______
                                               Anna Rich
14                                             Deputy Attorneys General
                                               Attorneys for Plaintiff State of California
15
     SA2018100389
16

17

18

19

20
21

22

23

24

25

26
27

28

                                      Notice of Motion for Preliminary Injunction (4:19-cv-04975-PJH)
